United States Court of Appeals
                   FOR THE EIGHTH CIRCUIT

                        ___________

                        No. 97-3486
                        ___________

Samuel Lee McDonald,           *
                               *
         Appellant,            *
                               *
Charles W. Armentrout, III,      *
                               * Appeal      from   the   United
States
         Plaintiff,            * District Court for the
                               * Eastern    District    of
Missouri.
    v.                      *         [PUBLISHED]
                            *
Mel Carnahan; Jay Nixon; Duane                             *
Benton, Chief Justice, Missouri State                      *
Supreme Court; Dora Schriro; Michael                       *
Bowersox,                      *
                            *
         Appellees.         *
                      ____________

              Submitted:    September 22, 1997
                                       Filed: September 22,
1997
                       _____________

Before McMILLIAN, WOLLMAN, and MAGILL, Circuit Judges.
                      ___________

PER CURIAM.

    Samuel Lee McDonald is a Missouri state prisoner
scheduled to be executed on September 24, 1997, at 12:01
a.m. for the capital murder of off-duty police officer
Robert Jordan. On September 17, 1997, McDonald filed a
pro se 42 U.S.C. § 1983 action challenging provisions of
the Missouri Prison Litigation Reform Act, 1997 Mo.
Legis. Serv. S.B. No. 56 (Vernon's) (Missouri PLRA), and
the Department of Corrections Locker Policy.          The
              1
district court dismissed McDonald's claims as speculative
and frivolous, see McDonald v. Carnahan, No. 4:97-CV-
1927-CDP, slip op. at 5-6 (E.D. Mo. Sept. 19, 1997), and
denied McDonald's request for a stay of execution. See
id. at 6.

    McDonald has now filed a pro se notice of appeal with
this Court and has moved pro se for a stay of execution.
Immediately prior to filing the instant motion for a stay
of execution, McDonald, through counsel, also moved this
Court for permission to file a successive habeas corpus
petition under 28 U.S.C.A. § 2244(b) (West Supp. 1997)
and for a stay of execution. We have denied these prior
motions. See McDonald v. Bowersox, No. 97-8201 (8th Cir.
Sept. 22, 1997) (per curiam).         We similarly deny
McDonald's instant motion for a stay of execution.

      We have explained that:

      The death penalty is the ultimate penalty, but
      that fact alone does not require a stay of
      execution when legal challenges are raised.
      After completion of direct review, a presumption
      of finality and legality attaches to the
      conviction and sentence.    A stay of execution
      pending disposition of a § 1983 suit should be
      granted only if there are substantial grounds on

      1
        The Honorable Cathleen D. Perry, United States District Judge for the Eastern
District of Missouri.

                                         -2-
    which relief might be granted. The burden is on
    the movant to make this showing.

Perry v. Brownlee, No. 97-3101, slip op. at 4 (8th Cir.
Aug. 4, 1997) (quotations and citations omitted)
(emphasis added).   McDonald has failed to meet this
burden.




                          -3-
    In his § 1983 complaint, McDonald contends that the
Missouri PLRA constitutes a violation of McDonald's
constitutional rights because he was "told that [inmates]
cannot file any state habeas corpus, or petitions
challenging their convictions unless they submit copies
of their prison account and pay the full cost . . . ."
Notice and Pet. for Temporary Restraining Order,
Requesting Preliminary Injunction, and and (sic) Order to
Show Cause Why the Injunction Should Not be Made
Permanent Requesting Appointment of Counsel Giving Notice
to the Defs. at 4, ¶ 9 (referencing the Missouri PLRA)
(Notice).    As the district court noted, "plaintiff
McDonald does not even state that he has even attempted
to file an action with the Missouri Supreme Court. He
only states that he has 'been told' that he cannot file
a state habeas unless he [complies with the Missouri PLRA
and] submits copies of his prison account statement and
pay[s] the full cost. This claim is purely speculative
as this Court does not know how Missouri courts will
interpret the [Missouri PLRA] or what they would even
require from a death row inmate facing execution to file
a writ of habeas corpus." McDonald, No. 4:97-CV-1927-
CDP, slip op. at 5.

     McDonald also contends that the Department of
Corrections Locker Policy requires that inmates keep
their personal possessions in "t[w]o very small tubs, and
that   aside   from  all   their   state  clothing,   and
necessities, they will be given disciplinary violations
for having any legal files in their possession that will
not fit in the tub[s.]"      Notice at 4, ¶ 8.     As the
district court noted, McDonald does "not allege that [he
has] suffered an actual injury to pending or contemplated

                           -4-
legal claims because of" the Department of Corrections
Locker Policy. McDonald, No. 4:97-CV-1927-CDP, slip op. at 6.

    Because McDonald has failed to demonstrate that
"there are substantial grounds on which relief might be
granted," Perry, No. 97-3101, slip op. at 4, we deny his
motion for a stay of execution.     Because McDonald's §
1983 action is frivolous, we summarily dismiss his appeal
of the district court's dismissal of his § 1983 action.
See




                             -5-
8th Cir. R. 47A(a) ("The court will dismiss the appeal if
it is . . . frivolous and entirely without merit.").2

      A true copy.


             Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
         Charles W. Armentrout, III raised § 1983 claims along with McDonald in
McDonald's suit in the district court. See McDonald, No. 4:97-CV-1927-CDP, slip
op. at 1. It does not appear that McDonald's notice of appeal includes Armentrout, see
Mot. for Leave to File an Appeal In Forma Pauperis and Request for Emergency Stay
at 1 (Sept. 20, 1997), and it appears that Armentrout's factual predicate for his claims
differs somewhat from McDonald's. See McDonald, No. 4:97-CV-1927-CDP, slip op.
at 5. Accordingly, our dismissal of McDonald's appeal is without prejudice as to any
appeal Armentrout may bring.

                                          -6-